CLAYMORE EXCHANGE-TRADED FUND TRUST Supplement dated April 7, 2014 to the Currently Effective Statement of Additional Information (“SAI”) for the Guggenheim BulletShares 2014 Corporate Bond ETF, Guggenheim BulletShares 2015 Corporate Bond ETF, Guggenheim BulletShares 2016 Corporate Bond ETF, Guggenheim BulletShares 2017 Corporate Bond ETF, Guggenheim BulletShares 2018 Corporate Bond ETF, Guggenheim BulletShares 2019 Corporate Bond ETF, Guggenheim BulletShares 2020 Corporate Bond ETF, Guggenheim BulletShares 2014 High Yield Corporate Bond ETF, Guggenheim BulletShares 2015 High Yield Corporate Bond ETF, Guggenheim BulletShares 2016 High Yield Corporate Bond ETF, Guggenheim BulletShares 2017 High Yield Corporate Bond ETF and Guggenheim BulletShares 2018 High Yield Corporate Bond ETF (the “Funds”) This supplement provides new and additional information beyond that contained in the SAI and should be read in conjunction with the SAI. Effective immediately, the sub-section titled “Trustees and Officers” under the section titled “Management” is deleted and replaced in its entirety with the following: Trustees and Officers Oversight of the management and affairs of the Trust, including general supervision of the duties performed by Guggenheim Funds Investment Advisors, LLC (the “Investment Adviser”) for the Funds under the Investment Advisory Agreement, is the responsibility of the Board of Trustees (the “Board”). Among other things, the Board considers the approval of contracts, described herein, under which certain companies provide essential management and administrative services to the Trust. Once the contracts are approved, the Board monitors the level and quality of services. Annually, the Board evaluates the services received under the contracts by receiving reports covering, among other things, investment performance, administrative services and the Investment Adviser’s profitability in order to determine whether to continue existing contracts or negotiate new contracts. On November12, 2013, the Board, and at a special meeting of shareholders held in April 2014, shareholders of the Trust elected the following individuals, each of whom serves as a Trustee on the Board of certain open-end funds and exchange-traded funds advised by Security Investors, LLC and Guggenheim Partners Investment Management, LLC, affiliates of the Investment Adviser, to serve as Trustees: Donald A. Chubb, Jr., Jerry B. Farley and Maynard F. Oliverius. The term of the aforementioned Trustees began on April 3, 2014. In addition, during that meeting, shareholders also formally elected Mr. Donald C. Cacciapaglia to the Board.Mr. Cacciapaglia previously was appointed to the Board and has served as a Trustee since 2012. The Board currently has 9 Trustees, 8 of whom have no affiliation or business connection with the Investment Adviser, the Distributor or any of their affiliated persons and do not own any stock or other securities issued by the Investment Adviser or Guggenheim Funds Distributors, LLC (“the Distributor”). These are the “non-interested” or “independent” Trustees (“Independent Trustees”). Mr. Donald C. Cacciapaglia is an “interested person” (as defined in section 2(a)(19) of theInvestment Company Act of 1940, as amended (the “1940 Act”)) (“Interested Trustee”) of the Trust because of his position with the Investment Adviser and the Distributor. The Trustees of the Trust, their term of office and length of time served, their principal business occupations during the past five years, the number of portfolios in the Guggenheim Funds Group fund complex (“Fund Complex”) overseen by each Trustee, and other directorships, if any, held by the Trustee are shown below. The “Fund Complex” includes all closed- and open-end funds (including all of their portfolios) and exchange-traded funds advised by the Investment Adviser and any funds that have an investment adviser or servicing agent that is an affiliated person of the Investment Adviser. The Fund Complex is comprised of 13 closed-end funds, 59 exchange-traded funds and 147 open-end funds advised or serviced by the Investment Adviser or their affiliates. Name, Address* and Year of Birth of Trustees Position (s) Held with Trust Term of Office and Length of Time Served** Principal Occupation(s) During Past 5 Years Number of Portfolios in Fund Complex Overseen by Trustee Other Directorships Held by Trustees Independent Trustees Randall C. Barnes Trustee Since 2006 Current: Private Investor (2001-present). Former: Senior Vice President and Treasurer, PepsiCo, Inc. (1993-1997); President, Pizza Hut International (1991-1993); Senior Vice President, Strategic Planning and New Business Development, PepsiCo, Inc. (1987-1990). 86 None. Donald A. Chubb, Jr. Trustee and Vice Chairman of the Board Since 2014 Current:Business broker and manager of commercial real estate, Griffith & Blair, Inc. (1997-present). 82 None. Jerry B. Farley Trustee and Vice Chairman of the Audit Committee Since 2014 Current:President, Washburn University (1997-present). 82 Current: Westar Energy, Inc. (2004-present); CoreFirst Bank & Trust (2000-present). Roman Friedrich III Trustee and Chairman of the Contracts Review Committee Since 2010 Current: Founder and President, Roman Friedrich & Company (1998-present). Former: Senior Managing Director, MLV & Co. LLC (2010-2011). 82 Current: Mercator Minerals Ltd. (2013-present); First Americas Gold Corp. (2012-present); Zincore Metals, Inc. (2009-present). Former: Blue Sky Uranium Corp. (2011-2012); Axiom Gold and Silver Corp. (2011-2012); Stratagold Corp. (2003-2009); GFM Resources Ltd. (2005-2010). Robert B. Karn III Trustee and Chairman of the Audit Committee Since 2010 Current: Consultant (1998-present). Former: Arthur Andersen (1965-1997) and Managing Partner, Financial and Economic Consulting, St. Louis office (1987-1997). 82 Current: Peabody Energy Company (2003-present); GP Natural Resource Partners, LLC (2002- present). 2 Ronald A. Nyberg Trustee and Chairman of the Nominating and Governance Committee Since 2006 Current: Partner, Nyberg & Cassioppi, LLC (2000-present). Former: Executive Vice President, General Counsel, and Corporate Secretary, Van Kampen Investments (1982-1999). 88 None. Maynard F. Oliverius Trustee and Vice Chairman of the Contracts Review Committee Since 2014 Retired. Former: President and CEO, Stormont-Vail HealthCare (1996-2012). 82 None. Ronald E. Toupin, Jr. Trustee and Chairman of the Board Since 2006 Current: Portfolio Consultant (2010-present). Former: Vice President, Manager and Portfolio Manager, Nuveen Asset Management (1998-1999); Vice President, Nuveen Investment Advisory Corp. (1992-1999); Vice President and Manager, Nuveen Unit Investment Trusts (1991-1999); and Assistant Vice President and Portfolio Manager, Nuveen Unit Investment Trusts (1988-1999), each of John Nuveen & Co., Inc. (1982-1999). 85 Former: Bennett Group of Funds (2011-2013). Interested Trustee Donald C. Cacciapaglia President, Chief Executive Officer and Trustee Since 2012 Current: President and CEO, certain other funds in the Fund Complex (2012-present); Vice Chairman, Guggenheim Investments (2010-present). Former: Chairman and CEO, Channel Capital Group, Inc. (2002-2010). Current: Delaware Life (2013-present); Guggenheim Life and Annuity Company (2011-present); Paragon Life Insurance Company of Indiana (2011-present). * The business address of each Trustee is c/o Guggenheim Investments, 227 W. Monroe Street, 7th Floor, Chicago, IL 60606. ** Each Trustee serves an indefinite term, until his successor is elected and qualified. The executive officers of the Trust who are not Trustees, length of time served, and principal business occupations during the past five years are shown below. Name, Address* and Year of Birth of the Officers Position(s) held with the Trust Term of Office and Length of Time Served** Principal Occupation(s) during the Past 5 Years Joseph M. Arruda Assistant Treasurer Since 2010 Current: Assistant Treasurer, certain other funds in the Fund Complex (2006-present); Vice President, Security Investors, LLC (2010-present); CFO and Manager, Guggenheim Specialized Products, LLC 3 Name, Address* and Year of Birth of the Officers Position(s) held with the Trust Term of Office and Length of Time Served** Principal Occupation(s) during the Past 5 Years (2009-present). Former: Vice President, Security Global Investors, LLC (2010-2011); Vice President, Rydex Advisors, LLC (2010); Vice President, Rydex Advisors II, LLC (2010). William H. Belden, III Vice President Since 2006 Current: Vice President, certain other funds in the Fund Complex (2006-present); Managing Director, Guggenheim Funds Investment Advisors, LLC (2005-present). Former: Vice President of Management, Northern Trust Global Investments (1999-2005). Joanna Catalucci Chief Compliance Officer Since 2012 Current: Chief Compliance Officer of certain funds in the Fund Complex (2012-present); Managing Director, Guggenheim Investments (2012-present). Former: Chief Compliance Officer and Secretary, certain other funds in the Fund Complex (2008-2012); Senior Vice President and Chief Compliance Officer, Security Investors, LLC and certain affiliates (2010-2012); Chief Compliance Officer and Senior Vice President, Rydex Advisors, LLC and certain affiliates (2010-2011). Kevin Farragher Vice President Since 2012 Current: Vice President of Guggenheim Funds Services, LLC (2000-present); Senior Product Manager, of ETFs for Guggenheim Investments. Former: Investment Company Institute (1993-2000); Chase Manhattan Bank (1992-1993); and Van Eck Securities (1988-1992). Mark J. Furjanic Assistant Treasurer Since 2008 Current: Vice President, GuggenheimInvestments (2005-present); Assistant Treasurer, certain other funds in the Fund Complex (2008-present). Former: Senior Manager, Ernst & Young LLP (1999-2005). James Howley Assistant Treasurer Since 2006 Current: Director, Guggenheim Investments (2004-present); Assistant Treasurer, certain other funds in the Fund Complex (2006-present). Former: Manager, Mutual Fund Administration of Van Kampen Investments, Inc. (1996-2004). Amy J. Lee Vice President and Chief Legal Officer Since 2013 (Chief Legal Officer) Since 2014 (Vice President) Current: Chief Legal Officer, certain other funds in the Fund Complex (2013-present); Managing Director, Guggenheim Investments (2012-present). Former: Vice President, Associate General Counsel and Assistant Secretary, Security Benefit Life Insurance Company and Security Benefit Corporation (2004-2012). 4 Name, Address* and Year of Birth of the Officers Position(s) held with the Trust Term of Office and Length of Time Served** Principal Occupation(s) during the Past 5 Years Derek Maltbie Assistant Treasurer Since 2011 Current: Vice President, GuggenheimInvestments (2012-present); Assistant Treasurer, certain other funds in the Fund Complex (2011-present). Former: Assistant Vice President, Guggenheim Funds Investment Advisors, LLC (2005-2011);Supervisor, Mutual Fund Administration, Van Kampen Investments, Inc. (1995-2005). Mark E. Mathiasen Secretary Since 2011 Current: Secretary, certain other funds in the Fund Complex (2007-present); Director and Associate General Counsel, Guggenheim Funds Services, LLC, and affiliates (2007-present). Michael P. Megaris Assistant Secretary Since 2014 Current: Assistant Secretary, certain other funds in the Fund Complex (April 2014-present); Associate, Guggenheim Investments (2012-present). Former: J.D., University of Kansas School of Law (2009-2012). Kimberly Scott Assistant Treasurer Since 2012 Current: Vice President, GuggenheimInvestments (2012-present); Assistant Treasurer, certain other funds in the Fund Complex (2012-present). Former: Financial Reporting Manager, Invesco, Ltd. (2010-2011); Vice President/Assistant Treasurer, Mutual Fund Administration for Van Kampen Investments, Inc./Morgan Stanley Investment Management (2009-2010); Manager of Mutual Fund Administration, Van Kampen Investments, Inc./Morgan Stanley Investment Management (2005-2009). Bryan Stone Vice President Since 2014 Current: Vice President, certain other funds in the Fund Complex (April 2014-present); Director, Guggenheim Investments (2013-present). Former: Senior Vice President, Neuberger Berman Group LLC (2009-2013); Vice President, Morgan Stanley (2002-2009). John L. Sullivan Chief Financial Officer and Treasurer Since 2010 Current: CFO, Chief Accounting Officer and Treasurer, certain other funds in the Fund Complex (2010-present); Senior Managing Director, Guggenheim Investments (2010-present). Former: Managing Director and CCO, each of the funds in the Van Kampen Investments fund complex (2004-2010); Managing Director and Head of Fund Accounting and Administration, Morgan Stanley Investment Management (2002-2004); CFO and Treasurer, Van Kampen Funds (1996-2004). * The business address of each officer is c/o Guggenheim Investments, 227 W. Monroe Street, 7th Floor, Chicago, IL 60606. ** Each officer serves an indefinite term, until his or her successor is duly elected and qualified. 5 As of December 31, 2013, the Trustees beneficially owned shares of the Funds in the dollar ranges set forth below and also beneficially owned shares of other funds in the Fund Complex in the dollar ranges set forth below: Name of Independent Trustee Name of Fund Dollar Range of Equity Securities in the Fund Aggregate Dollar Range of Equity Securities in all Registered Investment Companies Overseen by Trustee in Fund Complex, including the Family of Funds Randall C. Barnes Guggenheim BulletShares 2014 Corporate Bond ETF None Over $100,000 Guggenheim BulletShares 2015 Corporate Bond ETF None Guggenheim BulletShares 2016 Corporate Bond ETF None Guggenheim BulletShares 2017 Corporate Bond ETF None Guggenheim BulletShares 2018 Corporate Bond ETF None Guggenheim BulletShares 2019 Corporate Bond ETF None Guggenheim BulletShares 2020 Corporate Bond ETF None Guggenheim BulletShares 2014 High Yield Corporate Bond ETF None Guggenheim BulletShares 2015 High Yield Corporate Bond ETF None Guggenheim BulletShares 2016 High Yield Corporate Bond ETF None Guggenheim BulletShares 2017 High Yield Corporate Bond ETF None Guggenheim BulletShares 2018 High Yield Corporate Bond ETF None Donald A. Chubb, Jr. Guggenheim BulletShares 2014 Corporate Bond ETF None Over $100,000 Guggenheim BulletShares 2015 Corporate Bond ETF None Guggenheim BulletShares 2016 Corporate Bond ETF None Guggenheim BulletShares 2017 Corporate Bond ETF None Guggenheim BulletShares 2018 Corporate Bond ETF None Guggenheim BulletShares 2019 Corporate Bond ETF None Guggenheim BulletShares 2020 Corporate Bond ETF None Guggenheim BulletShares 2014 High Yield Corporate Bond ETF None Guggenheim BulletShares 2015 High Yield Corporate Bond ETF None Guggenheim BulletShares 2016 High Yield Corporate Bond ETF None Guggenheim BulletShares 2017 High Yield Corporate Bond ETF None Guggenheim BulletShares 2018 High Yield Corporate Bond ETF None 6 Name of Independent Trustee Name of Fund Dollar Range of Equity Securities in the Fund Aggregate Dollar Range of Equity Securities in all Registered Investment Companies Overseen by Trustee in Fund Complex, including the Family of Funds Jerry B. Farley Guggenheim BulletShares 2014 Corporate Bond ETF None Over $100,000 Guggenheim BulletShares 2015 Corporate Bond ETF None Guggenheim BulletShares 2016 Corporate Bond ETF None Guggenheim BulletShares 2017 Corporate Bond ETF None Guggenheim BulletShares 2018 Corporate Bond ETF None Guggenheim BulletShares 2019 Corporate Bond ETF None Guggenheim BulletShares 2020 Corporate Bond ETF None Guggenheim BulletShares 2014 High Yield Corporate Bond ETF None Guggenheim BulletShares 2015 High Yield Corporate Bond ETF None Guggenheim BulletShares 2016 High Yield Corporate Bond ETF None Guggenheim BulletShares 2017 High Yield Corporate Bond ETF None Guggenheim BulletShares 2018 High Yield Corporate Bond ETF None Roman Friedrich III Guggenheim BulletShares 2014 Corporate Bond ETF None $50,001-100,000 Guggenheim BulletShares 2015 Corporate Bond ETF None Guggenheim BulletShares 2016 Corporate Bond ETF None Guggenheim BulletShares 2017 Corporate Bond ETF None Guggenheim BulletShares 2018 Corporate Bond ETF None Guggenheim BulletShares 2019 Corporate Bond ETF None Guggenheim BulletShares 2020 Corporate Bond ETF None Guggenheim BulletShares 2014 High Yield Corporate Bond ETF None Guggenheim BulletShares 2015 High Yield Corporate Bond ETF $10,001-50,000 Guggenheim BulletShares 2016 High Yield Corporate Bond ETF None Guggenheim BulletShares 2017 High Yield Corporate Bond ETF None Guggenheim BulletShares 2018 High Yield Corporate Bond ETF $10,001-50,000 7 Name of Independent Trustee Name of Fund Dollar Range of Equity Securities in the Fund Aggregate Dollar Range of Equity Securities in all Registered Investment Companies Overseen by Trustee in Fund Complex, including the Family of Funds Robert B. Karn III Guggenheim BulletShares 2014 Corporate Bond ETF None $10,001-50,000 Guggenheim BulletShares 2015 Corporate Bond ETF None Guggenheim BulletShares 2016 Corporate Bond ETF None Guggenheim BulletShares 2017 Corporate Bond ETF None Guggenheim BulletShares 2018 Corporate Bond ETF None Guggenheim BulletShares 2019 Corporate Bond ETF None Guggenheim BulletShares 2020 Corporate Bond ETF None Guggenheim BulletShares 2014 High Yield Corporate Bond ETF None Guggenheim BulletShares 2015 High Yield Corporate Bond ETF None Guggenheim BulletShares 2016 High Yield Corporate Bond ETF None Guggenheim BulletShares 2017 High Yield Corporate Bond ETF None Guggenheim BulletShares 2018 High Yield Corporate Bond ETF None Ronald A. Nyberg Guggenheim BulletShares 2014 Corporate Bond ETF None Over $100,000 Guggenheim BulletShares 2015 Corporate Bond ETF None Guggenheim BulletShares 2016 Corporate Bond ETF None Guggenheim BulletShares 2017 Corporate Bond ETF None Guggenheim BulletShares 2018 Corporate Bond ETF None Guggenheim BulletShares 2019 Corporate Bond ETF None Guggenheim BulletShares 2020 Corporate Bond ETF None Guggenheim BulletShares 2014 High Yield Corporate Bond ETF None Guggenheim BulletShares 2015 High Yield Corporate Bond ETF None Guggenheim BulletShares 2016 High Yield Corporate Bond ETF None Guggenheim BulletShares 2017 High Yield Corporate Bond ETF None Guggenheim BulletShares 2018 High Yield Corporate Bond ETF None 8 Name of Independent Trustee Name of Fund Dollar Range of Equity Securities in the Fund Aggregate Dollar Range of Equity Securities in all Registered Investment Companies Overseen by Trustee in Fund Complex, including the Family of Funds Maynard F. Oliverius Guggenheim BulletShares 2014 Corporate Bond ETF None Over $100,000 Guggenheim BulletShares 2015 Corporate Bond ETF None Guggenheim BulletShares 2016 Corporate Bond ETF None Guggenheim BulletShares 2017 Corporate Bond ETF None Guggenheim BulletShares 2018 Corporate Bond ETF None Guggenheim BulletShares 2019 Corporate Bond ETF None Guggenheim BulletShares 2020 Corporate Bond ETF None Guggenheim BulletShares 2014 High Yield Corporate Bond ETF None Guggenheim BulletShares 2015 High Yield Corporate Bond ETF None Guggenheim BulletShares 2016 High Yield Corporate Bond ETF None Guggenheim BulletShares 2017 High Yield Corporate Bond ETF None Guggenheim BulletShares 2018 High Yield Corporate Bond ETF None Ronald E. Toupin, Jr. Guggenheim BulletShares 2014 Corporate Bond ETF None $10,001-50,000 Guggenheim BulletShares 2015 Corporate Bond ETF None Guggenheim BulletShares 2016 Corporate Bond ETF None Guggenheim BulletShares 2017 Corporate Bond ETF None Guggenheim BulletShares 2018 Corporate Bond ETF None Guggenheim BulletShares 2019 Corporate Bond ETF None Guggenheim BulletShares 2020 Corporate Bond ETF None Guggenheim BulletShares 2014 High Yield Corporate Bond ETF None Guggenheim BulletShares 2015 High Yield Corporate Bond ETF None Guggenheim BulletShares 2016 High Yield Corporate Bond ETF None Guggenheim BulletShares 2017 High Yield Corporate Bond ETF None Guggenheim BulletShares 2018 High Yield Corporate Bond ETF None 9 Name of “Interested” Trustee Name of Fund Dollar Range of Equity Securities in the Fund Aggregate Dollar Range of Equity Securities in all Registered Investment Companies Overseen by Trustee in Fund Complex, Donald C. Cacciapaglia Guggenheim BulletShares 2014 Corporate Bond ETF None None Guggenheim BulletShares 2015 Corporate Bond ETF None Guggenheim BulletShares 2016 Corporate Bond ETF None Guggenheim BulletShares 2017 Corporate Bond ETF None Guggenheim BulletShares 2018 Corporate Bond ETF None Guggenheim BulletShares 2019 Corporate Bond ETF None Guggenheim BulletShares 2020 Corporate Bond ETF None Guggenheim BulletShares 2014 High Yield Corporate Bond ETF None Guggenheim BulletShares 2015 High Yield Corporate Bond ETF None Guggenheim BulletShares 2016 High Yield Corporate Bond ETF None Guggenheim BulletShares 2017 High Yield Corporate Bond ETF None Guggenheim BulletShares 2018 High Yield Corporate Bond ETF None As to each Independent Trustee and his immediate family members, no person owned beneficially or of record securities in an investment adviser or principal underwriter of the Funds, or a person (other than a registered investment company) directly or indirectly controlling, controlled by or under common control with an investment adviser or principal underwriter of the Funds. The sub-section titled “Board Leadership Structure” under the section titled “Management” is deleted and replaced in its entirety with the following: Board Leadership Structure The Board has appointed an Independent Chairman, Ronald E. Toupin, Jr., who presides at Board meetings and who is responsible for, among other things, participating in the planning of Board meetings, setting the tone of Board meetings and seeking to encourage open dialogue and independent inquiry among the Trustees and management. The Board has established four standing committees (as described below) and has delegated certain responsibilities to those committees, each of which is comprised solely of Independent Trustees. The Board and its committees meet periodically throughout the year to oversee the Funds’ activities, review contractual arrangements with service providers, review the Funds’ financial statements, oversee compliance with regulatory requirements, and review performance. The Independent Trustees are advised by independent legal counsel experienced in 1940 Act matters and are represented by such independent legal 10 counsel at Board and committee meetings. The Board has determined that this leadership structure, including an Independent Chairman, a supermajority of Independent Trustees and committee membership limited to Independent Trustees, is appropriate in light of the characteristics and circumstances of the Trust. The sub-section titled “Qualifications and Experience of Trustees” under the section titled “Management” is deleted and replaced in its entirety with the following: Qualifications and Experience of Trustees The Trustees considered the educational, business and professional experience of each Board member and the service by each Trustee as a trustee of certain other funds in the Fund Complex. The Trustees were selected to serve and continue on the Board based upon their skills, experience, judgment, analytical ability, diligence, ability to work effectively with other Trustees, availability and commitment to attend meetings and perform the responsibilities of a Trustee and, for the Independent Trustees, a demonstrated willingness to take an independent and questioning view of management. The Trustees also considered, among other factors, the particular attributes described below with respect to the individual Board members. References to the qualifications, attributes and skills of Trustees are pursuant to Securities and Exchange Commission (“SEC”) requirements, do not constitute holding out of the Board or any Trustee as having special expertise and shall not impose any greater responsibility or liability on any such person or on the Board by reason thereof. Randall C. Barnes—Mr. Barnes has served as a Trustee of the Trust since 2006 and of other funds in the Fund Complex since 2004. Through his service as a Trustee of the Trust and other funds in the Fund Complex, prior employment experience as President of Pizza Hut International and as Treasurer of PepsiCo, Inc. and his personal investment experience, Mr. Barnes is experienced in financial, accounting, regulatory and investment matters. Donald C. Cacciapaglia—Mr. Cacciapaglia has served as a Trustee of the Trust and of other funds in the Fund Complex since 2012. Mr. Cacciapaglia has over 25 years of experience in the financial industry and has gained experience in financial, regulatory, distribution and investment matters. Donald A. Chubb, Jr.—Mr. Chubb has served as a Trustee of the Trust since 2014 and of other funds in the Fund Complex since 1994.Through his service as a Trustee of the Trust and other funds in the Fund Complex, as well as Vice Chairman of the Board of the Trust, his experience in the commercial brokerage and commercial real estate market, and his prior experience, including as a director of Fidelity Bank and Trust, Mr. Chubb is experienced in financial, regulatory and investment matters. Dr. Jerry B. Farley—Dr. Farley has served as a Trustee of the Trust since 2014 and of other funds in the Fund Complex since 2005. Through his service as a Trustee of the Trust and other funds in the Fund Complex, as well as Vice Chairman of the Audit Committee of the Trust, and his experience in the administration of the academic, business and fiscal operations of educational institutions, including currently serving as President of Washburn University and previously in various executive positions for the University of Oklahoma and Oklahoma State University, and on other boards, Dr. Farley is experienced in financial, regulatory and investment matters. Roman Friedrich III—Mr. Friedrich has served as a Trustee of the Trust since 2010 and of other funds in the Fund Complex since 2003. Through his service as a Trustee of the Trust and other funds in the Fund Complex, as well as Chairman of the Contracts Review Committee of the Trust, his service on other public company boards, his experience as founder and chairman of Roman Friedrich & Company, a financial advisory firm, and his prior experience as a senior executive of various financial securities firms, Mr. Friedrich is experienced in financial, investment and regulatory matters. Robert B. Karn III—Mr. Karn has served as a Trustee of the Trust since 2010 and of other funds in the Fund Complex since 2004. Through his service as a Trustee of the Trust and other funds in the Fund 11 Complex, as well as Chairman of the Audit Committee of the Trust, his service on other public and private company boards, his experience as an accountant and consultant, and his prior experience, including Managing Partner of the Financial and Economic Consulting Practice of the St. Louis office at Arthur Andersen, LLP, Mr. Karn is experienced in accounting, financial, investment and regulatory matters. The Board has determined that Mr. Karn is an “audit committee financial expert” as defined by the SEC. Ronald A. Nyberg—Mr. Nyberg has served as a Trustee of the Trust since 2006 and of other funds in the Fund Complex since 2003. Through his service as a Trustee of the Trust and other funds in the Fund Complex, as well as Chairman of the Nominating and Governance Committee of the Trust, his professional training and experience as an attorney and partner of a law firm, Nyberg & Cassioppi, LLC, and his prior employment experience, including Executive Vice President and General Counsel of Van Kampen Investments, an asset management firm, Mr. Nyberg is experienced in financial, regulatory and governance matters. Maynard F. Oliverius—Mr. Oliverius has served as a Trustee of the Trust since 2014 and of other funds in the Fund Complex since 1998. Through his service as a Trustee the Trust and of other funds in the Fund Complex, as well as Vice Chairman of the Contracts Review Committee of the Trust, and his experience as President and Chief Executive Officer of Stormont-Vail HealthCare and on the Board of Trustees of the American Hospital Association, Mr. Oliverius is experienced in financial and regulatory matters. Ronald E. Toupin, Jr.—Mr. Toupin has served as a Trustee of the Trust since 2006 and of other funds in the Fund Complex since 2003. Through his service as a Trustee of the Trust and other funds in the Fund Complex, as well as the Independent Chairman of the Board of the Trust, and his professional training and employment experience, including Vice President and Portfolio Manager for Nuveen Asset Management, an asset management firm, Mr. Toupin is experienced in financial, regulatory and investment matters. Each Trustee also now has considerable familiarity with the Trust,the Investment Adviser and other service providers, and their operations, as well as the special regulatory requirements governing regulated investment companies and the special responsibilities of investment company trustees as a result of his substantial prior service as a trustee of certain funds in the Fund Complex or, with respect to Mr. Cacciapaglia, his extensive experience in the financial industry, including his experience with the parent of the Investment Adviser. The sub-section titled “Board’s Role in Risk Oversight” under the section titled “Management” is deleted and replaced in its entirety with the following: Board’s Role in Risk Oversight The day-to-day business of the Funds, including the day-to-day management and administration of the Funds and of the risks that arise from each Fund’s investments and operations, is performed by third-party service providers, primarily the Investment Adviser and the Distributor. Consistent with its responsibility for oversight of the Trust, the Board is responsible for overseeing the service providers and thus, has oversight responsibility with respect to the risk management functions performed by those service providers. Risks to each Fund include, among others, investment risk, credit risk, liquidity risk, valuation risk and operational risk, as well as the overall business risk relating to each Fund. Risk management seeks to identify and mitigate the potential effects of risks, i.e., events or circumstances that could have material adverse effects on the business, operations, investment performance or reputation of the Funds. Under the oversight of the Board, the service providers to the Funds employ a variety of processes, procedures and controls to seek to identify risks relevant to the operations of the Funds and to lessen the probability of the occurrence of such risks and/or to mitigate the effects of such events or circumstances if they do occur. Each service provider is responsible for one or more discrete aspects of the Funds’ business and consequently, for managing risks associated with that activity. Each of the Investment Adviser, the Distributor and other service providers has 12 its own independent interest in risk management, and its policies and methods of carrying out risk management functions will depend, in part, on its analysis of the risks, functions and business models. As part of the Board’s periodic review of each Fund’s advisory and other service provider agreements, the Board may consider risk management aspects of the service providers’ operations and the functions for which they are responsible. The Board oversees risk management for the Funds directly and through the committee structure it has established. The Board has established the Audit Committee, the Nominating and Governance Committee and the Contracts Review Committee to assist in its oversight functions, including its oversight of the risks each Fund faces. For instance, the Audit Committee receives reports from the Funds’ independent registered public accounting firm on internal control and financial reporting matters. In addition, the Board has established an Executive Committee to act on the Board’s behalf, to the extent permitted and as necessary, in between meetings of the Board. Each committee reports its activities to the Board on a regular basis. The Board also oversees the risk management of the Funds’ operations by requesting periodic reports from and otherwise communicating with various personnel of the Trust and its service providers, including, in particular, the Trust’s Chief Compliance Officer, its independent registered public accounting firm and internal auditors for the Investment Adviser or its affiliates, as applicable. In this connection, the Board requires officers of the Trust to report to the full Board on a variety of matters at regular and special meetings of the Board and its committees, as applicable, including matters relating to risk management. On at least a quarterly basis, the Board meets with the Trust’s Chief Compliance Officer, including separate meetings with the Independent Trustees in executive session, to discuss compliance matters and, on at least an annual basis, receives a report from the Chief Compliance Officer regarding the effectiveness of the Trust’s compliance program. The Board, with the assistance of Trust management, reviews investment policies and risks in connection with its review of the Funds’ performance. In addition, the Board receives reports from the Investment Adviser on the investments and securities trading of the Funds. With respect to valuation, the Board oversees a pricing committee comprised of Trust officers and Investment Adviser personnel and has approved Fair Valuation procedures applicable to valuing the Funds’ securities, which the Board and the Audit Committee periodically review. The Board also requires each Investment Adviser to report to the Board on other matters relating to risk management on a regular and as-needed basis. The Board recognizes that not all risks that may affect the Funds can be identified, that it may not be practical or cost-effective to eliminate or mitigate certain risks, that it may be necessary to bear certain risks (such as investment-related risks) to seek to achieve a Fund’s investment objective, and that the processes, procedures and controls employed to address certain risks may be limited in their effectiveness. Moreover, despite the periodic reports the Board receives, it may not be made aware of all of the relevant information of a particular risk. Most of a Fund’s investment management and business affairs are carried out by or through the Investment Adviser, Distributor and other service providers, each of which has an independent interest in risk management, which interest could differ from or conflict with that of the other funds that are advised by the Investment Adviser. As a result of the foregoing and other factors, the Board’s risk management oversight is subject to limitations. The sub-section titled “Board Committees” under the section titled “Management” is deleted and replaced in its entirety with the following: Board Committees Messrs. Barnes, Chubb, Friedrich, Karn, Nyberg, Oliverius and Toupin and Dr. Farley, who are not “interested persons” of the Trust, as defined in the 1940 Act, serve on the Trust’s Audit Committee. The Audit Committee is generally responsible for reviewing and evaluating issues related to the accounting and financial reporting policies and internal controls of the Trust and, as appropriate, the internal controls of certain service providers, overseeing the quality and objectivity of the Trust’s financial statements and the audit thereof and acting as a liaison between the Board and the Trust’s independent registered public accounting firm. The Audit Committee held 6 meetings during the fiscal year ended May 31, 2013. 13 Messrs. Barnes, Chubb, Friedrich, Karn, Nyberg, Oliverius and Toupin and Dr. Farley, who are not “interested persons” of the Trust, as defined in the 1940 Act, serve on the Trust’s Contracts Review Committee.The purpose of the Contracts Review Committee is to assist the Board in overseeing certain contracts to which the Trust, on behalf of each Fund, is or is proposed to be a party to ensure that the interests of the Funds and their shareholders are served by the terms of these contracts. The Committee’s primary function is to oversee the process of evaluating existing investment advisory and subadvisory agreements, administration agreements, distribution agreements and distribution and/or shareholder services plans pursuant to Rule 12b-1 under the 1940 Act. In addition, at its discretion or at the request of the Board, the Committee reviews and makes recommendations to the Board with respect to any contract to which the Trust on behalf of a Fund is or is proposed to be a party. The Contracts Review Committee held 2 meetings during the fiscal year ended May 31, 2013. Messrs. Toupin and Chubb, who are not “interested persons” of the Trust, as defined in the 1940 Act, serve on the Trust’s Executive Committee.In between meetings of the full Board, the Executive Committee generally may exercise all the powers of the full Board in the management of the business of the Trust.However, the Executive Committee cannot, among other things, authorize dividends or distributions on shares, amend the bylaws or recommend to the shareholders any action which requires shareholder approval.The Executive Committee is recently organized and held no meetings during the fiscal year ended May 31, 2013. Messrs. Barnes, Chubb, Friedrich, Karn, Nyberg, Oliverius and Toupin and Dr. Farley, who are not “interested persons” of the Trust, as defined in the 1940 Act, serve on the Trust’s Nominating and Governance Committee. The Nominating and Governance Committee is responsible for recommending qualified candidates to the Board in the event that a position is vacated or created. The Nominating and Governance Committee would consider recommendations by shareholders if a vacancy were to exist and shall assess shareholder recommendations in the same manner as it reviews its own candidates. Such recommendations should be submitted to the Secretary of the Trust. The Trust does not have a standing compensation committee. The Nominating and Governance Committee held 1 meeting during the fiscal year ended May 31, 2013. The first four paragraphs of the sub-section titled “Remuneration of Trustees and Officers” under the section titled “Management” is deleted and replaced in its entirety with the following: Remuneration of Trustees and Officers The Independent Trustees of the Trust receive from the Fund Complex a general retainer of $232,000 for service on covered boards. Additional annual retainer fees are paid as follows: $40,000 to the Independent Chair of the Board; $6,000 to the Independent Vice Chair of the Board; $6,000 to the Audit Committee Chair; $6,000 to the Audit Committee Vice Chair; $6,000 to the Contracts Review Committee Chair; $6,000 to the Contracts Review Committee Vice Chair; and $6,000 to the Nominating and Governance Committee Chair.In addition, fees are paid for special Board or Committee meetings, with $5,000 paid for a special in-person Board meeting; $5,000 paid for a special in-person Committee meeting; and $1,000 for a special telephone Board or Committee meeting. Each Fund pays proportionately its respective share of Independent Trustees’ fees and expenses based on relative net assets.The Independent Trustees had a different compensation structure prior to April 3, 2014. Officers who are employed by the Investment Adviser receive no compensation or expense reimbursements from the Trust. The table below shows the estimated compensation that was paid to the Independent Trustees for the fiscal year ended May 31, 2013: 14 Name of Independent Trustee Aggregate Compensation from Trust Pension or Retirement Benefits Accrued as Part of Fund Expenses Total Compensation from Fund Complex Randall C. Barnes $0 Donald A. Chubb, Jr. 0 0 117,500* Jerry B. Farley 0 0 101,500* Roman Friedrich III 0 Robert B. Karn III 0 Ronald A. Nyberg 0 Maynard F. Oliverius 0 0 101,500* Ronald E. Toupin, Jr. 0 * The total compensation paid by the Fund Complex for the fiscal year ended December 31, 2013. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE. ETF-SAI-BULLETS-SUP 15
